Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 8, and 14 are rejected under 35 U.S.C. 1023 as being unpatentable over Chang (US 2011/0079781; previously cited) in view of Kwak (US 2016/0099327; newly cited, hereinafter, Kwak).
Regarding claims 1 and 8, Chang discloses display device (Figs. 2-6, ¶ [0021]: “display devices, such as LCDs”) comprising an array substrate (Figs. 2-6), the array substrate comprising: 
a base substrate 200 ([0022]: “substrate 200”), 
a plurality of gate lines 425 (Fig. 6, ¶ [0030]) each extending in a first direction on the base substrate 200 (¶ [0021]: although Fig. 6 shows only one gate line 425, it is implicit that a pixel array has a plurality of gate lines 425 intersecting with the plurality of data lines 428 to form a plurality of pixel regions), and 
a plurality of data lines 425 (Fig. 6, ¶ [0030])) each extending in a second direction on the base substrate 200 (¶ [0021]: although Fig. 6 shows only one data line 428, it is implicit that a pixel array has a plurality of gate lines 425 intersecting with the plurality of data lines 428 to form a plurality of pixel regions), the first direction intersecting with the second direction (Fig. 6), 
a pixel electrode 424 (Fig. 6, ¶ [0030]) arranged in a region enclosed by two adjacent gate lines 425 (Fig. 6) and two adjacent data lines 428 (Fig. 6), and 
a thin film transistor 422 (Fig. 6, ¶ [0030]: “TFT”) arranged at an intersection between a gate line 425 of the two adjacent gate lines (Fig. 6) and the data line 428 (Fig. 6) of the two adjacent data lines (Fig. 4), a drain 404 (Fig. 6, ¶ [0030]) of the thin film transistor 422 being connected with the pixel electrode 424 (Fig. 6) through a via hole 408 (Fig. 6, ¶ [0032]: “contact via 408”), and
wherein the gate lines 425 (Fig. 6) comprise a widening portion 426b/426c (Fig. 6, ¶ [0031]) between adjacent data lines 428 (Fig. 6), the widening portion 426b/426c comprising a recess structure (Fig. 6: recessed region between gate electrode portions 426b and 426c), and an orthogonal projection of the recess structure on the base substrate at least partly overlapping an orthogonal projection of the drain 404 of the thin film transistor 422 on the base substrate (Fig. 6, ¶ [0031]-[0032]).
Thus, Chang discloses all the limitations of the claim with the exception of disclosing wherein: an orthogonal projection of the via hole on the base substrate at least partly overlaps the orthogonal projection of the recess structure on the base substrate.  However, Kwak discloses an analogous invention (Figs. 1-5, ¶ [0056]), including wherein the via hole 185 (Figs. 1-2, ¶ [0081]) is formed over the drain electrode 175 (Figs. 1-2), such that an orthogonal projection of the via hole 185(Figs. 1-2, ¶ [0081]) on the base substrate 110 (Fig. 2) at least 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to combine the teachings of Chang and Kwak, and form the via hole over the drain electrode  of Chang, such that an orthogonal projection of the via hole on the base substrate at least partly overlaps the orthogonal projection of the recess structure on the base substrate, for the purpose of reducing the variation of gate-drain parasitic capacitance, and reducing the entire area of the TFT, and thus, increasing aperture ratio, reducing voltage ripple and providing high resolution performance (Kwak: ¶ [0103]-[0104]).  
Regarding claims 7 and 14, Chang further discloses wherein the orthogonal projection of the recess structure (Fig. 6: recessed region between gate electrode portions 426b and 426c), on the base substrate is in a shape of a square, a rectangle, a trapezoid or a semi-circle (Fig. 6: the recess structure in the gate electrode 426 has a rectangular shape).

Claims 3-4, 10-11, and 16-17 are rejected under 35 U.S.C. 1023 as being unpatentable over Chang (US 2011/0079781; previously cited) in view of Kwak (US 2016/0099327; newly cited, hereinafter, Kwak), as applied to claims 1 and 8 above, and further in view of Kwon et al. (US 2002/0097364; previously cited, hereinafter, Kwon).
Regarding claims 3 and 10, Chang and Kwak disclose the claimed display device and the array substrate, as set forth in the rejections above.  Chang further discloses wherein an overlapping portion between the orthogonal projection of the drain 404 (Figs. 6) of the thin film transistor 422 on the base substrate and the orthogonal projection of the recess structure (Fig. recessed region between gate electrode portions 426b and 426c) at least comprises two straight portions (Fig. 6: portions 418 and 414 of the drain 404 comprise straight portions that overlap the recessed region and are connected end to end to form a right angle). 
However, Chang does not explicitly disclose wherein the angle enclosed between the extension direction of the line connecting two ends of the straight portion and the extension direction of the gate lines is greater than 0 and smaller than 90 degrees.  However, Kwon discloses an analogous invention, wherein the extension direction of the drain electrode and the extension direction of the gate line intersect at an angle between 30 and 60 degrees (Figs. 5A-5B, ¶ [0030]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention, to have an angle of 30 to 60 degrees between the extension direction of the line connecting two ends of the straight portion or the curved portion and the extension direction of the gate lines, for the purpose of optimizing operating characteristics of the display device (¶ [0027]).  
Furthermore, with respect to the claimed range of the angle, it has been held that absent evidence of disclosure of criticality, it is not inventive to discover optimal or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 233, 234 (CCPA 1955).  Also, where patentability is said to be based upon a particular chosen range or dimension recited in a claim, the Applicant must show that the chosen range or dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  In the instance case, Applicant has not disclosed that the claimed range of greater than 30 degree and smaller than 60 degree is critical to the invention or yields unexpected results.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention, to have an angle of 30 to 60 degrees between the extension direction of the line connecting two ends of the straight portion or the curved portion and the extension direction of the gate lines, for the purpose of optimizing operating characteristics of the display device (¶ [0027]).  
Regarding claims 16 and 17, Chang further discloses wherein the orthogonal projection of the recess structure (Fig. 6: recessed region between gate electrode portions 426b and 426c), on the base substrate is in a shape of a square, a rectangle, a trapezoid or a semi-circle (Fig. 6: the recess structure in the gate electrode 426 has a rectangular shape).

Response to Arguments
Applicant's arguments filed November 20, 2020, have been considered, but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUL KALAM whose telephone number is (571)272-8346.  The examiner can normally be reached on 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information 






/ABUL KALAM/Primary Examiner, Art Unit 2829